Title: From John Adams to Benjamin Waterhouse, 23 March 1813
From: Adams, John
To: Waterhouse, Benjamin



Dr Sir
Quincy March 23 1813

The inclosed letter from Dr Rush will give you good News of your Son. I congratulate you on the honor he has obtained by his Examination, and his Sure prospect of a Degree as a Doctor of Medicine.
A young Gentleman came from Boston before Break fast this morning, on purpose to bring me the News of the Hornets Laurells. I wish every Young Man had as good Feelings and as much respect for mine. But Alass how many have Sensations and Reflections of a different Character! I congratulate you, that Laurence is now enrolled in the List of our Naval Conquerors with Hull, Decatur, Jones and Baimbridge. Immortality here and hereafter will be their Reward. And Something besides, more durable and more comfortable than Balls, Dinners Huzzas or Hozannas. I will not Say however, that these are amiss.
These five Victories are So Striking, So extreamly remarkable, so impressive ont he imagination that they never will be obliterated from the Memory of any Man, Woman or Child in the United States. Nor can they remain unknown to any Nation of Europe. They will ferment in the Minds of the People till they generate a national Self respect, a Spirit of Independence and a national Pride which has never before been felt in America. I wish the Republican Papers would do Something more than they have done to make these Splendid Atchievements more popular, and give full Scope to The national Joy. The Tide ought to run as rapidly as that in the Bay of Fundy or the Waters in the Falls of Niagara

John Adams